Citation Nr: 0741018	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  98-14 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to December 5, 1973 
for a grant of entitlement to service connection for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran served on active duty from October 1969 to April 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO in San Juan, Commonwealth of 
Puerto Rico has assumed jurisdiction.  

In February 1999, the veteran appeared before a Veterans Law 
Judge (then Member of the Board) and presented testimony in 
support of his claim.  That individual is no longer employed 
at the Board.  The Veterans Law Judge who holds a hearing is 
required to participate in making the final determination of 
the claim.  38 C.F.R. § 20.707 (2007).  The veteran has not 
been notified of his right to an additional hearing; however 
in view of the Board's decision below, which is a full grant 
of the benefit sought, notification regarding this is 
unnecessary.  

In September 1999, the Board remanded this claim to the RO 
for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  The veteran was discharged from service on April 19, 
1971.  

2.  The veteran submitted his original claim for service 
connection for a nervous disorder in August 1971, within one 
year of service discharge.  

3.  In September 1971, the RO denied service connection for a 
nervous disorder.  The veteran submitted a timely notice of 
disagreement in August 1972.  




CONCLUSION OF LAW

The veteran is entitled to an effective date of April 20, 
1971, for the grant of service connection for PTSD.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an effective date has 
been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Here however, notice as to the 
service connection claim was not provided.  The veteran was 
provided with a notice letter in September 2003 regarding 
earlier effective dates.  This letter was not fully 
compliant.  However, there is no prejudice to the veteran in 
deciding the claim at this time.  VA has satisfied its duty 
to notify and assist to the extent necessary to allow for a 
grant of the claim to the fullest extent possible under the 
law.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
In light of the Board's instant decision, which constitutes a 
full grant of benefits sought by the veteran on appeal, a 
full and detailed analysis of VA's compliance with these 
requirements is not needed, as the veteran could derive no 
potential benefit from any additional development or notice.   

Earlier Effective Date

The veteran seeks an effective date prior to December 5, 1973 
for the grant of service connection for PTSD.  Generally, the 
effective date of an award of a claim is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The 
effective date for an award of service connection shall be 
the day after separation from service or the date entitlement 
arose, if the claim is received within one year of separation 
from service, otherwise it is the date of receipt or the date 
entitlement arose, whichever date is later.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2007).  

The record reflects that the veteran was discharged from 
military service on April 19, 1971.  In August 1971, he 
submitted a VA Form 07-3288, to VA referencing his service 
connection claim for several disorders, including a nervous 
disorder.  The claim for an anxiety disorder was denied in a 
rating action of September 1971.  In a June 1972 rating 
action, the RO confirmed and continued the previous 
determination.  The veteran timely disagreed with that 
determination in August 1972.  

In January 1974, the RO confirmed the September 1971 rating 
action.  In November 1990, the RO found that there was no new 
and material evidence to reopen the claim for service 
connection for PTSD after the veteran submitted a claim in 
February 1990.  In October 1994, the RO confirmed and 
continued the denial.  Thereafter, the claim remained open 
and pending until August 1997, when the RO granted service 
connection for PTSD and granted a 100 percent evaluation 
effective from February 1, 1990, which at that time the RO 
determined was the date of the veteran's claim to reopen.  In 
December 1997, the RO granted an earlier effective date for 
grant of service connection for PTSD and the grant of a 100 
percent evaluation to July 21, 1989.  

In November 2005, the RO found that the veteran's claim had 
remained open since he submitted an August 1972 notice of 
disagreement to the September 1971 and June 1972 RO 
decisions, and granted an earlier effective date for the 
grant of service connection for PTSD to December 5, 1973.  
The RO based the assignment of the December 5, 1973 effective 
date on a VA medical expert's April 2004 opinion that the 
veteran's PTSD was first manifested at a VA December 1973 
examination.  

As noted above, the effective date for service connection 
when a veteran files a claim within a year of discharge is 
the date of the day following the date of separation from 
service or the date entitlement arose.  Therefore, the 
correct effective date for the grant of service connection 
for the veteran's PTSD is the day after his separation from 
service-April 20, 1971, since his claim for service 
connection was received in August 1971.  See 38 U.S.C.A. § 
5110(b)(1) (West 2002) (the effective date of an award of 
service connection will be the day following separation from 
service, if a claim was received within one year of service 
separation).  

ORDER

An effective date of April 20, 1971, for the grant of service 
connection for PTSD is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


